Exhibit 10.17


LOCK-UP AGREEMENT


THIS AGREEMENT (this “Agreement”) is dated as of March 13, 2009, by and among
MedPro Safety Products, Inc., a Nevada corporation (the “Company”), and Mr.
Warren Rustand (the “Shareholder”), a holder of those Company securities listed
on Schedule A attached hereto (the “Securities”).


WHEREAS, the Company and the Shareholder previously entered into that certain
Lock-Up Agreement dated as of December 5, 2008, (the “Old Lock-Up”);


WHEREAS, the Old Lock-Up was joined in by Vision Opportunity Master Fund, Ltd.
(“VOMF”), for whose benefit the Old Lock-Up was entered into pursuant to its
rights under that certain Series A Convertible Preferred Stock Purchase
Agreement dated as of September 5, 2007 (the “Purchase Agreement”). Capitalized
terms used herein without definition shall have the same meanings assigned to
such terms in the Purchase Agreement;


WHEREAS, the parties now desire to cancel and terminate the Old Lock-Up and
replace it with the new terms contained herein;


NOW, THEREFORE, in consideration of the covenants and conditions hereinafter
contained, the parties hereto agree as follows:


1.           Cancellation of Old Lock-Up. The Old Lock-Up shall be immediately
terminated and will be of no further force or effect upon the full execution by
all parties hereto.


2.           Restriction on Transfer; Term. The Shareholder hereby agrees with
the Company that the Shareholder will not offer, sell, contract to sell, assign,
transfer, hypothecate, pledge or grant a security interest in, or otherwise
dispose of, or enter into any transaction which is designed to, or might
reasonably be expected to, result in the disposition of (whether by actual
disposition or effective economic disposition due to cash settlement or
otherwise), directly or indirectly, any of the Securities (or any Common Stock
of the Company issuable upon the exercise or conversion of any of the
Securities) from the period commencing on the date hereof and expiring on the
date that is six (6) months following the effective date of the registration
statement filed by the Company with the Securities and Exchange Commission
providing for the resale of the shares of Common Stock issuable upon conversion
of the Preferred Shares and exercise of the Warrants issued pursuant to the
Purchase Agreement (the “Period”). Notwithstanding the foregoing, subject to
applicable securities laws and the restrictions contained in the Company's
certificate of incorporation, the undersigned may transfer any securities of the
Company (including, without limitation, common stock) as follows: (i) pursuant
to the exercise and issuance of options; (ii) as a bona fide gift or gifts,
provided that the donee or donees thereof agree to be bound in writing by the
restrictions set forth herein; (iii) to any trust for the direct or indirect
benefit of the undersigned or the immediate family of the undersigned, provided
that the trustee of the trust agrees to be bound in writing by the restrictions
set forth herein; (iv) as a distribution to stockholders, partners or members of
the undersigned, provided that such stockholders, partners or members agree to
be bound in writing by the restrictions set forth herein; (v) any transfer
required under any benefit plans or the Company's amended and restated bylaws;
(vi) as collateral for any loan, provided that the lender agrees in writing to
be bound by the restrictions set forth herein; (vii) with respect to sales of
securities acquired after the Closing Time in the open market; or (viii) to any
of the Company's current stockholders, or members or stockholders of the
Company's current stockholders, so long as the purchaser of those shares has
agreed, or agrees, to be bound by a lock-up agreement in substantially the same
form of this Lock-Up Agreement. For purposes of this agreement, “immediate
family” shall mean any relationship by blood, marriage or adoption, not more
remote than first cousin.


3.           Ownership. During the Period, the Shareholders shall retain all
rights of ownership in the Securities, including, without limitation, voting
rights and the right to receive any dividends, if any, that may be declared in
respect thereof.


 
 

--------------------------------------------------------------------------------

 
 
4.           Legend. Each certificate or other document representing a Security
held by the Shareholder shall be stamped or imprinted with a legend referring to
the existence of the transfer restrictions contained herein.


5.           Company and Transfer Agent. The Company is hereby authorized to
disclose the existence of this Agreement to its transfer agent. The Company and
its transfer agent are hereby authorized to decline to make any transfer of the
Securities if such transfer would constitute a violation or breach of this
Agreement and the Purchase Agreement.


6.           Notices. All notices, demands, consents, requests, instructions and
other communications to be given or delivered or permitted under or by reason of
the provisions of this Agreement or in connection with the transactions
contemplated hereby shall be in writing and shall be deemed to be delivered and
received by the intended recipient as follows: (i) if personally delivered, on
the business day of such delivery (as evidenced by the receipt of the personal
delivery service), (ii) if mailed certified or registered mail return receipt
requested, four (4) business days after being mailed, (iii) if delivered by
overnight courier (with all charges having been prepaid), on the business day of
such delivery (as evidenced by the receipt of the overnight courier service of
recognized standing), or (iv) if delivered by facsimile transmission, on the
business day of such delivery if sent by 6:00 p.m. in the time zone of the
recipient, or if sent after that time, on the next succeeding business day (as
evidenced by the printed confirmation of delivery generated by the sending
party's telecopier machine). If any notice, demand, consent, request,
instruction or other communication cannot be delivered because of a changed
address of which no notice was given (in accordance with this Section 4), or the
refusal to accept same, the notice, demand, consent, request, instruction or
other communication shall be deemed received on the second business day after
the notice is sent (as evidenced by a sworn affidavit of the sender). All such
notices, demands, consents, requests, instructions and other communications will
be sent to the following addresses or facsimile numbers as applicable.


If to the Company:             MedPro Safety Products, Inc.
817 Winchester Road, Suite 200
Lexington, KY 40505
Fax: (859) 255-5375


If to the Shareholder:         ___________________________
___________________________
___________________________
Fax: _______________________


If to VOMF:                        Vision Opportunity Master Fund, Ltd.
c/o Vision Capital Advisors, LLC
Attn: Kim Gabriel OR General Counsel
20 West 55th Street, 5th Floor
New York, NY 10019
Fax: (212) 867-1416


or to such other address as any party may specify by notice given to the other
party in accordance with this Section 5.


7.           Amendment. This Agreement may not be modified, amended, altered or
supplemented, except by a written agreement executed by each of the parties
hereto, including VOMF.


8.           Clarification. For the avoidance of doubt, nothing shall prevent
the undersigned from, or restrict the ability of the undersigned to, (i)
purchase common stock on the open market or (ii) exercise any options or other
convertible securities granted under any benefit plan of the Company.
 
 
 

--------------------------------------------------------------------------------

 
 
9.           Entire Agreement. This Agreement contains the entire understanding
and agreement of the parties relating to the subject matter hereof and
supersedes all prior and/or contemporaneous understandings and agreements of any
kind and nature (whether written or oral) among the parties with respect to such
subject matter, all of which are merged herein.


10.           Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of New York applicable to agreements
made and to be performed in that state, without regard to any of its principles
of conflicts of laws or other laws which would result in the application of the
laws of another jurisdiction. This Agreement shall be construed and interpreted
without regard to any presumption against the party causing this Agreement to be
drafted.


11.           Waiver of Jury Trial. EACH OF THE PARTIES HEREBY UNCONDITIONALLY
AND IRREVOCABLY WAIVES THE RIGHT TO A TRIAL BY JURY IN ANY ACTION, SUIT OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY. EACH OF THE PARTIES UNCONDITIONALLY AND IRREVOCABLY
CONSENTS TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK
LOCATED IN NEW YORK COUNTY AND THE FEDERAL DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK WITH RESPECT TO ANY SUIT, ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY, AND
EACH OF THE PARTIES HEREBY UNCONDITIONALLY Y AND IRREVOCABLY WAIVES ANY
OBJECTION TO VENUE IN NEW YORK COUNTY OR SUCH DISTRICT, AND AGREES THAT SERVICE
OF ANY SUMMONS, COMPLAINT, NOTICE OR OTHER PROCESS RELATING TO SUCH SUIT, ACTION
OR OTHER PROCEEDING MAY BE EFFECTED IN THE MANNER PROVIDED IN SECTION 5.


12.           Severability. The parties agree that if any provision of this
Agreement be held to be invalid, illegal or unenforceable in any jurisdiction,
that holding shall be effective only to the extent of such invalidity,
illegality or unenforceability without invalidating or rendering illegal or
unenforceable the remaining provisions hereof, and any such invalidity,
illegally or unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. It is the intent of the
parties that this Agreement be fully enforced to the fullest extent permitted by
applicable law.


13.           Binding Effect; Assignment. This Agreement and the rights and
obligations hereunder may not be assigned by any party hereto without the prior
written consent of the other parties hereby. This Agreement shall be binding
upon and shall inure to the benefit of the parties hereto and their respective
successors and permitted assigns.


14.           Headings. The section headings contained in this Agreement
(including, without limitation, section headings and headings in the exhibits
and schedules) are inserted for reference purposes only and shall not affect in
any way the meaning, construction or interpretation of this Agreement. Any
reference to the masculine, feminine, or neuter gender shall be a reference to
such other gender as is appropriate. References to the singular shall include
the plural and vice versa.


15.           Counterparts. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart.  In the event that any such
signature is delivered by facsimile transmission or by e-mail delivery of a
“.pdf” format data file, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile or “.pdf”
signature page were an original thereof. All such counterparts shall together
constitute one and the same instrument.


[REMAINDER OF PAGE INTENTIONALLY Y LEFT BLANK]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Lock-Up Agreement as of the
date first written above.




   
MEDPRO SAFETY PRODUCTS, INC.
         
By: 
Walter W. Weller
     
Name: Walter W. Weller
     
Title: President and Chief Operating Officer
         
MR. WARREN RUSTAND (Shareholder)
         
  Warren Rustand



ACCEPTED and AGREED:


VISION OPPORTUNITY MASTER FUND, LTD.



By:
Adam Benowitz
 
Adam Benowitz
 
Director

 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE A


The Securities:
 
A.
112,635 shares of Common Stock

 
B.
Warrants to purchase up to 131,023 shares of Common Stock



 
 

--------------------------------------------------------------------------------

 